           Case 1:18-cr-10086-IT Document 48 Filed 04/17/20 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      *
                                              *
               v.                             *               Criminal No. 1:18-cr-10086-IT
                                              *
MANUEL ALEJANDRO GUZMAN                       *
SOTO,                                         *
                                              *
               Defendant.                     *


                                  MEMORANDUM & ORDER

                                           April 17, 2020
TALWANI, D.J.

        Defendant Manuel Alejandro Guzman Soto has filed an Expedited Motion for

Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) [#41] in light of the COVID-19

pandemic. The government opposes his motion. The court finds that it has subject matter

jurisdiction under 18 U.S.C. § 3582(c)(1)(A) to consider Defendant’s motion, that Defendant

need not fully exhaust all administrative rights to appeal a failure of the Bureau of Prisons

(“BOP”) to bring a motion for compassionate release, and that where Defendant has made a

request to the warden of his facility to bring a motion, a court need not wait thirty days after such

request before acting on the defendant’s motion. The clerk shall set the matter for expedited

telephonic hearing to address whether extraordinary and compelling reasons justify a sentence

reduction consistent with applicable policy statements issued by the Sentencing Commission,

whether home confinement as determined by the BOP is an available alternative for a defendant

facing removal, and whether the government’s two-week quarantine request is reasonable.

   I.      Background

        On July 17, 2018, Defendant pled guilty to one count of making false statements on an
           Case 1:18-cr-10086-IT Document 48 Filed 04/17/20 Page 2 of 10



application for a United States passport in violation of 18 U.S.C. § 1542. The court sentenced

Mr. Guzman Soto to two months imprisonment followed by two years of supervised release,

with special conditions of supervision mandating that, if subject to a final order of deportation,

he must not return without prior permission of the Secretary of the Department of Homeland

Security and that he must use his true name and was prohibited from using false identifying

information. Judgment [#24]. Following his term of imprisonment, Mr. Guzman Soto was

deported to the Dominican Republic, but returned to the United States during the supervised

release period. He was arrested on December 20, 2019, and charged with violation of the special

conditions. Petition [#28]. On February 13, 2020, Defendant admitted to violating the terms of

his supervised release by returning to the United States after being deported and by providing a

false name and birthdate to Border Patrol agents. Judgment [#40]. The court revoked

Defendant’s supervised release and sentenced Defendant to six months incarceration followed by

one year of supervised release. Judgment [#40].

       Defendant is currently incarcerated at MDC Brooklyn in New York City. According to

the BOP website, MDC Brooklyn has reported that 4 inmates and 17 staff members have tested

positive for COVID-19. See Federal Bureau of Prisons – COVID-19 Cases,

https://www.bop.gov/coronavirus, (last accessed Apr. 17, 2020); see also Def’s Ex. 1 – Letter

from Warden Edge [#46-1] (stating that, as of April 9, 2020, only eleven inmates had been

tested, and of these, three were diagnosed with coronavirus, and that as of that date, nine staff

members had tested positive). New York has the most COVID-19 cases in the country and New

York City has confirmed over 123,000 people infected by COVID-19, with over 11,000 fatalities

in the city. See COVID-19 Tracker, available at https://www.bing.com/covid/ local/new

york_unitedstates (last accessed Apr. 17, 2020); COVID-19 Tracker - New York State,



                                                  2
            Case 1:18-cr-10086-IT Document 48 Filed 04/17/20 Page 3 of 10



Department of Public Health, https://covid19tracker.health.ny.gov (last accessed Apr. 17, 2020).

         Defendant’s scheduled release date is June 8, 2020. Def’s Mot. for Compassionate

Release 2 [#41]; Ex. 1 to Opp’n – Inmate Locator [#42-1]. On April 1, 2020, Defendant’s

counsel submitted a request to the warden of MDC Brooklyn for reduction in sentence pursuant

to 18 U.S.C. § 3582 in light of the COVID-19 pandemic, seeking to reduce his sentence by two

months.

         The parties agree that once Mr. Guzman Soto’s sentence is served, he will likely be

transferred to the custody of Immigration and Customs Enforcement for removal. Def’s Mot. for

Compassionate Release 1-2 [#41] (referencing immigration detainer); United States’ Opp’n to

Def’s Mot. 9 [#42] (expecting that Defendant will be released to immigration officials).

   II.      Discussion

         Under 18 U.S.C. § 3582(c)(1)(A), a court may reduce a term of imprisonment after

considering the factors set forth in section 18 U.S.C. § 3553(a) to the extent that they are

applicable, if it finds “extraordinary and compelling reasons warrant such reduction” and that the

reduction is consistent with applicable policy statements issued by the Sentencing Commission.

Although this subsection originally required a motion of the Director of the Bureau of Prisons for

a modification of a sentence, the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat 5194,

amended § 3582(c)(1)(A) to allow such modification “upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A).

         The government contends that the motion is not properly before the court because



                                                 3
           Case 1:18-cr-10086-IT Document 48 Filed 04/17/20 Page 4 of 10



Defendant has not fully exhausted his administrative remedies.1 Defendant does not dispute that

he has not fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on his behalf, and that thirty days have not elapsed since Defendant made his

request to the warden. The court considers 1) whether the court has subject matter jurisdiction to

hear the motion, 2) whether Defendant is required to fully exhaust all administrative rights to

appeal a failure of the Bureau of Prisons before seeking relief here, and 3) if Defendant has made

a request to the warden, whether the court may act without waiting 30 days.

       A. Subject Matter Jurisdiction

       Since federal courts are courts of limited jurisdiction, a court must appraise its subject

matter jurisdiction to hear and decide a case. Cusumano v. Microsoft Corp., 162 F.3d 708, 712

(1st Cir. 1998). Here, the government contends that the court lacks jurisdiction because

defendant has not complied with his administrative exhaustion requirements.

       A rule qualifies as jurisdictional only if “Congress has clearly stated the rule is

jurisdictional” and, without such a statement, “courts should treat the restriction as

nonjurisdictional in nature.” Sebelius v. Auburn Reg’l Med. Ctr., 568 U.S. 145, 153 (2013)

(quoting in part Arbaugh v. Y&H Corp., 546 U.S. 500, 515-16 (2006)). The Court distinguishes

between jurisdictional rules and “claim-processing rules,” which “seek to promote the orderly

progress of litigation by requiring that the parties take certain procedural steps at certain

specified times.” Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 435 (2011).

       In Casanova v. Dubois, the First Circuit held that the absence of “sweeping and direct



1
  The government argues further that the factual record as to Defendant’s health is not
sufficiently developed, and that he makes no showing that he is more vulnerable than other
inmates. The government requests finally that, if release is ordered, Defendant be required to
quarantine for fourteen days first. These arguments will be addressed following an expedited
hearing.
                                                  4
           Case 1:18-cr-10086-IT Document 48 Filed 04/17/20 Page 5 of 10



language that would indicate a jurisdictional bar rather than a mere codification of administrative

exhaustion requirements” established that the administrative exhaustion requirements in the

Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997(e), were nonjurisdictional. 289 F.3d

142, 146 (1st Cir. 2002); see also Richardson v. Goord, 347 F.3d 431, 434 (2d Cir. 2003); Ali v.

District of Columbia, 278 F.3d 1, 5-6 (D.C. Cir. 2002).

        In keeping with the First Circuit’s decision in Casanova and the Supreme Court’s caution

that courts must look for clear Congressional intent, the lack of jurisdictional language in

§ 3582(c)(1)(A) answers the jurisdictional question. See Nkihtaqmikon v. Impson, 503 F.3d 18,

33 (1st Cir. 2007) (“[e]xhaustion of administrative remedies is a jurisdictional requirement only

when Congress clearly ranks it as such.”).2 Section 3582(c)(1)(A) sets forth claims processing

rules but does not contain language that could be constituted as a jurisdictional bar.

        In United States v. Lugo, 2020 WL 1821010 (D. Me. Apr. 10, 2020), the court identified

a circuit split as to whether the limitations of § 3582(c) are jurisdictional. Id. at *3 (declining to

reach the issue, but identifying the Fifth, Ninth, and Tenth Circuits as having found the

limitations of § 3582(c) to be jurisdictional, and the Seventh Circuit as having found the

limitations of § 3582(c) not to be jurisdictional). However, none of these decisions dealt

specifically with § 3582(c)(1)(A)’s exhaustion requirements. See United States v. Spears, 824

F.3d 908, 912-16 (9th Cir. 2016) (finding district court did not have jurisdiction to modify

sentence under § 3582(c)(2) where the guideline amendment did not lower the defendant’s

guideline range); United States v. Spaulding, 802 F.3d 1110, 1124 (10th Cir. 2015) (district court




2
  This court’s statement in United States v. Sloane, 19-cr-10117-IT (Dckt. No. 647) (D. Mass.
Mar. 19, 2020) that “the court’s jurisdiction to modify Defendant’s sentence is constrained by
statute” intended to convey the court’s lack of authority to modify a sentence in the
circumstances presented there, rather than a constraint on the court’s subject matter jurisdiction.
                                                   5
           Case 1:18-cr-10086-IT Document 48 Filed 04/17/20 Page 6 of 10



did not have jurisdiction to allow defendant to withdraw plea after sentencing imposed, as

“§ 3582(c) acts as a jurisdictional limitation on the ability of district courts to alter previously

imposed sentences of imprisonment”); United States v. Garcia, 606 F.3d 209, 212 (5th Cir.

2010) (district court did not have jurisdiction under 18 U.S.C. § 3582(c)(2) to amend a sentence

based on Rule 11(c)(a)(C) plea); United States v. Taylor, 778 F.3d 667 (7th Cir. 2015) (“district

courts have subject-matter jurisdiction over—that is, the power to adjudicate—a § 3582(c)(2)

motion even when authority to grant a motion is absent because the statutory criteria are not

met”).3 Moreover, to the extent that the question is directed to the statutory provision as a whole,

and not just the exhaustion requirements of 18 U.S.C. § 3582(c), Taylor is persuasive in pointing

out that the Supreme Court in Freeman v. United States, 564 U.S. 522 (2011), when considering

whether § 3582(c)(2) was available to a defendant who had entered a binding plea agreement

under Federal Rule of Criminal Procedure 11(c)(1), “addressed the issue in terms of whether the

defendant was statutorily eligible for a sentence reduction, not whether the district court had

subject matter jurisdiction to decide his motion.” 778 F.3d at 671.

        Accordingly, the court concludes that the exhaustion requirements in § 3582(c)(1)(A) are

nonjurisdictional and that the court has subject matter jurisdiction to consider Defendant’s

motion.



3
  The Lugo court noted further that while “the First Circuit has not weighed in on the issue, in
United States v. Griffin 524 F.3d 71 (1st Cir. 2008), it quoted with seeming approval the Seventh
Circuit’s pre-Taylor statement that “[Section 3582(c) limits the substantive authority of the
district court . . . [and] is a real jurisdictional rule rather than a case-processing requirement.’”
Lugo, 2020 WL 1821010 at *3 (citing Griffin, 524 F.3d at 84, which in turn quoted United States
v. Smith, 438 F.3d 796, 799 (7th Cir. 2006), overruled by United States v. Taylor, 778 F.3d 667,
671 (7th Cir. 2015)). Griffin concluded that the requirement that the district court correct a
sentence within seven days was jurisdictional, and Smith (which was overruled by Taylor)
concluded that the court was without jurisdiction to modify a sentence following issuance of the
Supreme Court’s decision in United States v. Booker, 543 U.S. 220 (2005). Neither addressed
the exhaustion requirements of § 3582(c)(1)(A).
                                                   6
              Case 1:18-cr-10086-IT Document 48 Filed 04/17/20 Page 7 of 10



           B. Exhaustion of All Administrative Rights

           The government contends that the court “may not modify a sentence unless, as relevant

here, the defendant has first fully exhausted all administrative rights.” United States’ Opp’n to

Def’s Mot. for Compassionate Release at 5 [#42]. The government contrasts this requirement

with that of the PLRA, which only requires that a defendant has exhausted all available

administrative rights.

           However, under the current version of § 3582(c)(1)(A), the government is incorrect that

exhaustion of administrative appeal rights is required before a defendant may bring a motion in

federal court seeking compassionate release. The First Step Act of 2018 amended

§ 3582(c)(1)(A) to allow the court to act under two alternative circumstances. The court may

modify an imposed term of imprisonment on motion of the defendant “after the defendant has

fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” First Step Act of 2018, Pub. L. 115-391,

132 Stat. 5194; 18 U.S.C. § 3582(c)(1)(A) (emphasis added). The government’s contention that

if the warden denies Defendant’s request, “Guzman Soto is then required to ‘fully exhaust[] all

administrative remedies[]’ before this Court has authority to consider his request,” United States’

Opp'n to Def's Mot. for Compassionate Release at 4 [#42], ignores the plain language of the

statute.

           Instead, the statute mandates that a defendant must act in one of two ways – either to

fully exhaust all administrative appeals or to request that the warden seek compassionate release.

Consistent with this mandate, this court4 and others have found that the failure by a defendant to



4
    See United States v. Sloane, 19-cr-10117-IT (Dckt. No. 647) (D. Mass. Mar. 19, 2020)
                                                    7
           Case 1:18-cr-10086-IT Document 48 Filed 04/17/20 Page 8 of 10



make a request to the warden in the first instance may be sufficient to deny a motion for failure

to comply with the requirements of § 3582(c)(1)(A). Here, Defendant has made a request, and

accordingly, is not barred from pursuing his motion by a failure to fully exhaust all

administrative remedies.

       C. The Court’s Discretion to Waive the Thirty-Day Waiting Period

       The remaining question is whether the court has the discretion to waive the thirty-day

waiting period when, as here, the defendant has filed a request with the warden at his facility.

“Where Congress specifically mandates, exhaustion is required.” McCarthy v. Madigan, 503

U.S. 140, 144 (1992). However, “where Congress has not clearly required exhaustion, sound

judicial discretion governs.” Id.5

       The government argues that the court cannot waive the thirty-day waiting period and

points the court towards cases considering the exhaustion requirements of the PLRA. The

Supreme Court has held that the PLRA’s exhaustion requirements are mandatory because the

text “suggests no limits on an inmate’s obligation to exhaust.” Ross v. Blake, 136 S. Ct. 1850,

1856 (2016). Under the PLRA, a prisoner may not move forward with a claim in court until he



(denying compassionate release motion in part because defendant had not filed a request with the
warden of his facility first).
5
  The courts are split on whether a judge may waive the thirty-day waiting period. Some courts
have found the thirty-day waiting period to be mandatory. See, e.g., United States v. Demaria,
2020 WL 1888910 (S.D.N.Y. Apr. 16, 2020); United States v. Rensing, 2020 WL 1847782, at *1
(S.D.N.Y. Apr. 13, 2020); United States v. Roberts, 2020 WL 1700032, at *2 (S.D.N.Y. Apr. 8,
2020); United States v. Woodson, 2020 WL 1673253, at *2 (S.D.N.Y. Apr. 6, 2020); United
States v. Gross, 2020 WL 1673244, at *2 (S.D.N.Y. Apr. 6, 2020). Others have determined that
the court has discretion to waive the thirty-day period. See, e.g., United States v. Russo, 2020
WL 1862294 (S.D.N.Y. Apr. 14, 2020); United States v. Smith, 2020 WL 1849748 (S.D.N.Y.
Apr. 13, 2020); United States v. Bin Wen, 2020 WL 1845104, at *4-7 (W.D.N.Y. Apr. 13,
2020); United States v. Haney, 2020 WL 1821988 at *1 (S.D.N.Y. Apr. 13, 2020); United States
v. Sawicz, 2020 WL 1815851 at *2 (E.D.N.Y. Apr. 10, 2020); United States v. McCarthy, 2020
WL 1698732 (D. Conn. Apr. 8, 2020); United States v. Colvin, 2020 WL 1613943, at *2 (D.
Conn. Apr. 2, 2020); United States v. Perez, 2020 WL 1546422 (S.D.N.Y. Apr. 1, 2020).
                                                 8
          Case 1:18-cr-10086-IT Document 48 Filed 04/17/20 Page 9 of 10



has exhausted his available administrative remedies. Id. The intent of this “strengthened” PLRA

exhaustion requirement is to 1) give an agency an opportunity to “correct its own mistakes with

respect to the programs it administers before it is haled into federal court” and 2) promote

efficiency so that some cases can be resolved quickly and efficiently administratively before

proceeding to court. Woodford v. Ngo, 548 U.S. 81, 89 (2006) (quoting in part McCarthy, 503

U.S. at 145).

       However, the text of § 3582(c)(1)(A) and its purpose are substantially different from the

PLRA. First, the procedures do not serve the purpose of giving BOP an opportunity to correct

mistakes or avoid being sued, or the purpose of allowing the case to be resolved administratively

before proceeding to court. Instead, the procedures determine whether the Defendant will have

the BOP’s assistance in bringing his motion, or not. Either way, under § 3582(c)(1)(A), a judicial

order is still required to modify an imposed term of imprisonment. Accordingly, although

waiting thirty days may simplify matters for the court where the BOP joins the motion, the

waiting period generally will not eliminate the need for judicial involvement where the BOP

opposes release (except in circumstances where the effect of the waiting period is to moot the

need for release, such as the completion of the existing sentence or the defendant’s death).

Second, unlike the PLRA, the statute specifically allows a prisoner to move forward with a

motion in court after filing a request with the warden even if the warden has not acted on the

request. This alternative to exhaustion suggests that Congress understood that some requests for

relief may be too urgent to wait for the BOP’s process. While a court may certainly decline to

consider a motion where Defendant has not waited thirty days, nothing in the statutory scheme

suggests that Congress intended to preclude the court from exercising judicial discretion and to

take into account timeliness and exigent circumstances related to why the defendant seeks



                                                 9
            Case 1:18-cr-10086-IT Document 48 Filed 04/17/20 Page 10 of 10



compassionate release. See United States v. Haney, 2020 WL 1821988 at *3 (S.D.N.Y. Apr. 13,

2020) (finding that the 30-day waiting period waivable).

          This reading of the statute conforms with the nature of compassionate release, as

expanded by Congress through the First Step Act. In order for a court to grant compassionate

release, the court must consider whether “extraordinary and compelling” reasons exist for such

release. These reasons include considerations of the inmate’s age, health, and other exigent

circumstances. Thus, Congress necessarily recognized that time is of the essence for determining

whether compassionate release is appropriate. 18 U.S.C. § 3582(c)(1)(A)(i); Application Note 1

to USSG, § 1B1.13.

          Therefore, as Congress has carved out an alternative to exhaustion in the language of

§ 3582(c)(1)(A), the court finds it has authority and discretion to waive the thirty-day waiting

period based on exigent circumstances.

   III.      Conclusion

          Accordingly, for the aforementioned reasons, the court concludes that it has subject

matter jurisdiction over Defendant’s Expedited Motion for Compassionate Release under 18

U.S.C. § 3582(c)(1)(A) [#41] and may exercise its discretion to consider Defendant’s motion

without waiting thirty days. The matter will be set for an expedited hearing to address whether

extraordinary and compelling reasons justify a sentence reduction consistent with applicable

policy statements issued by the Sentencing Commission, whether home confinement as

determined by the BOP is an available alternative for a defendant facing removal, and whether

the government’s two-week quarantine request is reasonable.

          IT IS SO ORDERED.

          Date: April 17, 2020                                /s/ Indira Talwani
                                                              United States District Judge

                                                  10
